Citation Nr: 0306143	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-27 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, and if the claim is reopened, whether service 
connection is warranted.

2.  Entitlement to service connection for conditions claimed 
as fatigue, painful urination, joint pain, stomach pain, 
muscle pain, breathing problems, a skin disorder, 
forgetfulness, sleep disorder, problems with bright lights 
and loud sounds, residuals of exposure to pyridostigmine 
bromide and chemical agent resistant compound (CARC), gout, 
and swollen testicles.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1981.  He also had active duty from December 1990 to 
April 1991, including a period of service in Southwest Asia 
during the Persian Gulf war.

This matter comes before the Board of Veterans' Appeals 
(Board) from a 1995 and later RO decisions which collectively 
denied an application to reopen a claim for service 
connection for a low back disorder, and denied service 
connection for conditions claimed as fatigue, painful 
urination, joint pain, stomach pain, muscle pain, breathing 
problems, a skin disorder, forgetfulness, sleep disorder, 
problems with bright lights and loud sounds, residuals of 
exposure to pyridostigmine bromide and chemical agent 
resistant compound (CARC), gout, and swollen testicles.  The 
Board remanded the case to the RO in July 2000 for additional 
action.

The appeal previously included an issue of service connection 
for post-traumatic stress disorder (PTSD).  During the 
remand, in September 2002, the RO granted service connection 
for PTSD, and thus such issue is not longer on appeal.  To 
date there has been no appeal of the compensation level which 
the RO assigned for PTSD, and thus such issue is not before 
the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 
(Fed.Cir. 1997).  In September 2002, the RO denied service 
connection for diabetes mellitus.  That issue also is not 
presently on appeal.






FINDINGS OF FACT

1.  A claim for service connection for a low back disability 
was denied by the Board in an October 1994 decision.  Some of 
the evidence received since the October 1994 Board decision 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a low back disability.  
Based on all the evidence, the veteran has lumbosacral strain 
related to his last period of active duty.

2.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf war.  He claims service 
connection for fatigue, painful urination, joint pain, 
stomach pain, muscle pain, breathing problems, a skin 
disorder, forgetfulness, sleep disorder, problems with bright 
lights and loud sounds, residuals of exposure to 
pyridostigmine bromide and chemical agent resistant compound 
(CARC), gout, and swollen testicles.  These are either 
symptoms of diagnosed conditions which have fully resolved 
without residuals; or they are symptoms of diagnosed 
conditions which are unrelated to service; or they are 
symptoms of service-connected PTSD; or they do not involve a 
disability; or they are subjective complaints of undiagnosed 
conditions which have not been manifest to a compensable 
degree and which were not present in service or for at least 
6 months since then.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for a low back disability, and 
lumbosacral strain was incurred in active service.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2001 and 2002).

2.  The following claimed conditions were not incurred in or 
aggravated by service, including as due to undiagnosed 
illness:  fatigue, painful urination, joint pain, stomach 
pain, muscle pain, breathing problems, a skin disorder, 
forgetfulness, sleep disorder, problems with bright lights 
and loud sounds, residuals of exposure to pyridostigmine 
bromide and chemical agent resistant compound (CARC), gout, 
and swollen testicles.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran first served on active duty in the Army from 
October 1978 to November 1981.  No pertinent abnormalities 
appear in medical records from the first period of active 
duty.  

Between periods of active duty, the veteran worked with the 
Red River Army Depot and was a member of the Army Reserve.  
On a May 1982 medical history report, there were no pertinent 
complaints.  On an April 1986 quadrennial examination history 
report, he checked spaces for swollen or painful joints, 
recurrent back pain, and foot trouble; objective examination 
was negative.  On a December 1989 medical history report, the 
veteran denied a history of pertinent problems.

A September 1990 medical record from the Red River Army 
Depot, between periods of active duty, noted that the veteran 
reported he injured his lower back in September 1990 when he 
felt pain on stepping down from a vehicle, and he also gave a 
history of a previous back problem when driving a forklift in 
1983.  A medical record from later in September 1990 notes he 
felt much better and was ready to return to regular duty in 
his civilian job.

The veteran had a second period of active duty in the Army 
from December 1990 to April 1991, and this included service 
in Southwest Asia during the Persian Gulf war.  Service 
medical records from this period of service include a 
December 1990 medical history report in which he gave a 
history of swelling joints (further described as periodic 
knee popping).  In December 1990 he was treated for right 
epididymitis.  In March 1991, he complained that he hurt his 
back while lifting heavy boxes.  In April 1991, he was given 
limited duty due to low back pain.  An April 1991 medical 
history form for the separation examination noted a history 
of mechanical low back pain and strain; the objective 
separation examination revealed no musculoskeletal defects, 
including the spine.  The separation examination does not 
refer to the other conditions for which the veteran now seeks 
service connection.

A May 1991 progress note mentions a history of low back pain 
for several weeks with an assessment of a lumbar dysfunction 
of L4-L5-S1.  He was placed on a temporary restriction due to 
back strain.  In June 1991, there was an impression of 
mechanical low back pain with onset in service in March 1991.  
He had follow-up treatment in July 1991, and a temporary 
profile was written for the back.  

On VA examination in July 1991, the veteran reported that his 
general health was quite good, the only problem being chronic 
back pain.  He gave a history of sudden low back pain while 
working in a warehouse and lifting repeatedly in March 
"1990" (although another July 1991 VA examination includes 
his history of back strain while on active duty in "1991").  
Current VA examination showed no skin lesions, and his head, 
face, and neck were normal.  There were no enlarged nodes or 
lympathic system disease.  His nose and throat were normal.  
Extraocular eye movements were normal; his pupils reacted to 
light, and field of vision was normal.  No respiratory system 
abnormalities were found.  The abdomen was not tender.  The 
genitourinary system was normal.  There were no neurological 
or psychiatric abnormalities.  The orthopedic examination 
noted subjective complaints of low back pain.  Objectively, 
standing posture was normal, and he walked without a limp.  
He could heel and toe walk satisfactorily.  He did a full 
squat and regained the erect posture without significant 
difficulty.  With knees straight, he could bend forward, 
bringing his fingers within 6 centimeters of the floor.  
There was reversal of the lumbar curve on this maneuver.  
When supine, straight leg raising was accomplished to 50 
degrees, at which point it was limited by low back pain.  The 
sciatic stretch sign and Fabre-Patrick test were negative.  
Palpation of the spine revealed no bony abnormalities.  There 
was no paraspinous muscle spasm.  The sciatic notches were 
not tender.  There were no postural abnormalities or fixed 
deformities.  On range of motion testing, the veteran stated 
that limited motion was due to pain but there was no 
objective evidence of severe back pain during these tests.  
The diagnosis was chronic lumbosacral strain with residual 
back pain aggravated by lifting, bending, or strenuous work.  
X-rays of the low back showed 4 fully formed vertebrae and an 
otherwise normal lumbar spine.  

In December 1991, the veteran testified at an RO hearing 
regarding his claim for service connection for a low back 
disorder.  He described a low back injury during his last 
period of active duty.

Treatment records in connection with reserve service from 
December 1991 note recurrent low back pain.  In January 1992, 
he was diagnosed with mechanical low back pain.  By March 
1992, mechanical low back pain had nearly resolved.  On an 
October 1992 quadrennial reserve examination, the veteran 
mentioned a history of recurrent low back pain.

On VA examination in April 1994, the veteran reported a 
history of low back pain after lifting medical supplies in 
March 1991 while stationed in Saudi Arabia.  His history of 
post-service low back pain was also noted.  The examiner 
indicated that the veteran had not been on any medications 
for the last year.  The veteran reported occasional but rare 
pain down to the left knee cap.  He was observed to dress and 
undress in the standing position.  On examination, he did not 
appear to be much of a complainer.  He had excellent carriage 
and posture.  Gait and arm swing were normal.  He could heel-
toe and tandem walk, and fully squat and stand up, without 
difficulty.  There was no deformity of the thoracolumbar 
spine; he had good symmetrical musculature, and there was no 
tightness, tension, spasm, trigger point, or pain.  There was 
no objective evidence of pain on motion.  The neurological 
examination was normal.  The examiner stated that, upon 
review of the claims folder, the veteran had not had an 
injury that could be properly diagnosed as chronic lumbar 
strain.  Also, the physical findings were negative for 
evidence of an objective condition.  The diagnosis was 
complaints of intermittent low back pain on strenuous 
exertion, but normal on examination.  X-rays showed a 
incomplete sacralization of L5 with anomalous joint on the 
left.  

In October 1994, the Board denied a claim for service 
connection for a low back condition including lumbosacral 
strain.  

A social worker noted in January 1995 that the veteran had 
chronic PTSD.  

On July 1995 evaluation, the veteran had no evidence of 
psychosis.  He had a normal mood and affect.  He appeared to 
be overexaggerating complaints.  Assessments were adjustment 
disorder with mixed anxiety and depressed mood (secondary to 
stresses in all areas of life); alcohol abuse in full 
remission; and rule out psychological factors affecting 
physical conditions.  In December 1995, he complained that he 
was mildly depressed and fatigued.  

On a July 1995 assessment by a social worker, history 
included pre-service back injuries from the veteran's job at 
an Army depot, as well as a back strain in service.  There 
were complaints such as depression, sleeping problems, memory 
loss, loss of energy, motivation, and interest in usual 
activities, etc.  Diagnoses listed by the social worker 
included PTSD; recurrent chronic depression secondary to 
PTSD; alcohol abuse to self medicate, in remission; pulled 
back muscle from before service; back strain from service; 
chest pan and tightness; breathing difficulty; infrequent gut 
pain; numbness in hands and swollen testicles from service; 
joint pain; rash on the face under the chin; asbestos 
exposure; CARC paint exposure; and gout of the left toe.

In a July 1995 statement, the veteran related that between 
his periods of active duty he had low back problems, 
including when driving a forklift in 1983, and when stepping 
down from a vehicle in September 1990.  He claimed his low 
back condition was aggravated by injury during active duty in 
March 1991 when he was in Saudi Arabia.

On consultation in September 1995, it was noted that the 
veteran gave a history of low back pain since a lifting 
incident in 1991 in service.  In connection with a 
comprehensive clinical evaluation program (CCEP), he reported 
numerous problems since service in 1991, including knee pain, 
frequent headaches, recurrent sinus congestion, a recurrent 
rash on the neck and face, episodic shortness of breath, 
stomach trouble with frequent indigestion, strained lower 
back with recurrence, gout, sleeping troubles, excessive 
worry, and short-term memory problems.  

A VA physician assistant wrote in December 1995 that the 
veteran was being treated for gout, a positive TB skin test, 
and some situational anxiety.

Treatment records from 1995 and 1996 describe ongoing low 
back problems.  Workers compensation claims forms from 1995 
and 1996 note the veteran gave a history of back problems 
when operating a forklift in 1983, again in September 1990, 
and from May 1991 to the present.

On VA examination in April 1996, the veteran complained of 
chronic fatigue with sleep disturbance.  He reported 
treatment for a nervous condition.  He denied recent painful 
urination; he described intermittent joint pains of the feet, 
knees, back, and shoulders on occasion, attributed to gout 
which had been previously diagnosed and was being treated.  
He complained of nonspecific, occasional abdominal soreness.  
He said he had not had recent chest pain, but when present, 
the chest pain had been sharp and unrelated to any particular 
activity; he also had shortness of breath when under stress.  
He referred to sensitivity to bright lights ever having been 
exposed to an exploding SCUD missile in Saudi Arabia.  He 
also indicated that he no longer had a swollen testicle.  On 
examination, he did not appear acutely or chronically ill, 
although he complained frequently of back pain.  He had no 
acute or chronic skin lesions.  Vision was 20/50 in the right 
eye, 20/40 in the left eye, and 20/40 for both eyes, all 
without glasses.  The lungs were clear.  Abdominally, there 
were no organs or masses palpable, and there was no 
localizing abdominal tenderness.  His genitalia were normal, 
and there was no testicular tenderness of the epididymis.  No 
acute joint swellings or deformity were noted, and he had 
fairly good range of the lumbosacral spine.  Lung and chest 
X-rays were normal and clear; there was a transitional L5 
vertebral, but the lumbar spine was otherwise unremarkable.  
The diagnoses were as follows: the general medical 
examination was not remarkable; chronic low back pain, 
previously diagnosed as lumbosacral strain; gout by history 
with multiple joint symptoms, intermittent; refractive error; 
a claim of light sensitivity to bright lights; chronic 
fatigue, stomach pains, chest pains, breathing problems, 
sleep disturbance, and reaction to anthrax and pyridostigmine 
bromide tablets, but with no clinical findings to document 
significant residual.

On VA mental examination in April 1996, the veteran was 
alert, if somewhat tense.  Answers were generally relevant 
and organized, and he expressed his thoughts adequately.  
Speech was normal.  He was oriented to time, place, and 
person.  Though content revealed anxiety, some free-floating 
but perhaps largely fixed in many of his physical complaints.  
Sleep was somewhat disturbed.  He complained of dreams, which 
did not sound like recurrent nightmares associated with PTSD.  
A reported disappearance for two days and blackouts could not 
be explained.  The veteran did not feel that this was due to 
drinking, but the examiner would not consider it to be a 
dissociative phenomenon, hysterical perhaps.  He was 
increasingly irritable and mildly depressed at times.  There 
was no guilt feeling, dissociative phenomenon, or blunting.  
The examiner could not confirm the diagnosis of PTSD; he was 
more apt to accept the diagnosis of generalized anxiety 
disorder, perhaps with some characterologic features.  The 
final diagnosis was chronic generalized anxiety.   

In June 1996, a private doctor, Dr. Jerry Stringfellow, noted 
restrictions on the veteran due to back problems from acute 
lumbosacral strain.  

In a June 1996 letter, the veteran described being aware of 
low back pain in 1982 or 1983, with sharp pains experienced 
in September 1990, and additional low back problems in his 
subsequent active service.  

A private MRI from October 1996 showed central disc 
protrusion of the L4-L5 level associated with degenerative 
disc disease and disc dessication.

A private chiropractor wrote in November 1996 that there was 
a diagnosis of L4/L5 disc protrusion that could have been 
caused by a lifting injury described by the veteran.  The 
chiropractor said that the condition, if not directly caused 
by his job duties, could be aggravated by them.   

In November 1996, Dr. Stringfellow wrote that the veteran had 
a history of degenerative disc disease of the lumbosacral 
spine aggravated in May 1996.  

A counseling psychologist wrote in September 1997 that there 
were indications of anxiety as well as some indication of 
PTSD symptomatology.  

In 1997 and 1998, the veteran submitted attendance records to 
support his argument that his illnesses had caused him to 
miss days from work.  

In February 1998, a social worker related that the veteran 
had PTSD.  The social worker listed diagnoses including 
chronic PTSD; chronic depression secondary to PTSD; history 
of alcohol abuse to self medicate, in remission; back strain 
("San Antonio and Saudi"); chest pain and tightness; 
breathing difficulty; numbness in hands and swollen 
testicles; joint pain; rash on face.  

On evaluation by a private psychiatrist, Dr. William E. 
Coopwood, in March 1998, the veteran reported a variety of 
symptoms such as sleeping problems, a startle reflex when 
hearing loud noises, depression with loss of motivation, and 
impaired attention span and concentration.  The psychiatrist 
indicated that while a PTSD support group was beneficial to 
the veteran, it had not eliminated his mixed emotional 
symptoms.

On VA examination in April 1998, the veteran complained of 
low back pain, and pain and stiffness in the shoulders, 
knees, and feet.  He related that since service he had also 
had fatigue, tiredness, stomach pains, recurrent testicular 
pain, problems urinating, and shortness of breath at times 
with vague chest discomfort.  On examination, the lungs were 
clear, and the testicles were normal, with no epididymitis or 
testicular mass.  Impressions included shortness of breath 
and chest pain with no evidence of lung or heart disease; 
chronic fatigue with no organic disease found; chronic peptic 
ulcer disease; residuals of lumbar spine injury; and no 
disease of the knees, feet, or shoulders found.  X-rays 
showed normal knees, shoulders, feet, and lumbar spine; also, 
there was no radiographic evidence of cardiopulmonary 
disease.  

On VA psychiatric evaluation in April 1998, the veteran 
complained of various symptoms such as sometimes being 
forgetful, depression, and anxiety.  His memory was not good.  
The diagnoses were chronic delayed PTSD and major depressive 
disorder.  

In March 1999, the veteran twisted his back while lifting 
objects at work as a heavy equipment operator.  An X-ray 
showed transitional vertebra at L5 with sacralization, 
resulting in only 4 functional vertebrae; there also was a 
probable cyst in the body of L4, perhaps related to 
degenerative disease.  An MRI showed left paracentral disc 
protrusion at L4-L5 and degenerative disc disease at L3-L4.  

On April 1999 evaluation by Dr. Coopwood, the veteran 
reported frequent recurring nightmares, unusual irritability, 
pervasive anxiety, personality changes affecting work and 
social relationships, startle reflexes with loud noises, 
notable reduction in attention span and concentration.  The 
diagnosis was PTSD.  

Private medical records from 1999 show treatment for low back 
problems.  Diagnoses included lumbar herniated nucleus 
pulposus without radiculopathy.  A May 1999 consultation 
noted that the veteran reported he had low back pain of 
longstanding duration which he had before serving in the 
Persian Gulf war and which had continued after that period of 
service.  He had a fairly significant central disc bulge at 
L4-5.  

On VA examination in September 1999, the veteran described 
aches, pains, and stiffness in all of his joints, 
specifically the left knee, the fingers on both hands, the 
arms, the shoulders, the elbows and wrists, the left ankle, 
and the left toe.  He had apparently not been given a 
diagnosis.  Examination showed that he appeared to be well, 
but seemed to be wishing to give the impression of 
considerable pain.  There were no objective abnormalities of 
the cervical area, the shoulders, the elbows, the wrists, the 
fingers, the hips, or the ankles.  The knees had crepitation.  
Diagnoses were chondromalacia of the knees, multiple joint 
pains with normal physical examination, and somatization due 
to psychiatric disorder.

On VA examination in September 1999, the veteran described 
aches and pains in all his muscles.  Examination revealed 
symmetrical and normal muscle masses and normal muscle 
strength.  There was no tendon damage, muscle adhesion, 
muscle loss, muscular herniation, muscle atrophy.  
Examination of the musculature was within normal limits, with 
only some muscle spasm on the left lumbar paravertebral area.  
The diagnosis was no muscle disease detected on physical 
examination.  

On September 1999 VA spine examination, the veteran reported 
that he had aggravated a pre-service back injury by doing 
sit-ups during Persian Gulf War service.  He described daily 
low back pain and stiffness.  It was difficult to tell if he 
had fatigability or whether he just felt awful all the time 
anyway.  He described aching and tingling radiating down the 
back to the thigh, with tingling in the left foot.  On 
examination, he appeared as if he wanted the examiner to 
believe that he was having considerable distress and pain.  
Examination of the cervical area revealed only subjective 
complaints, but no objective abnormalities.  There was 
paravertebral muscle spasm especially of the left lumbar area 
with tenderness.  Neurological examination seemed normal 
although he had variable responses.  His general appearance 
seemed to indicate that he had very severe pain all the time 
and everywhere.  Diagnoses were chronic lumbar strain and 
intermittent left sensory radiculopathy.  

An October 1999 letter from a private doctor, Dr. Joel T. 
Patterson, described the need for light duty restrictions.  

A March 2000 doctor's statement notes the veteran had a low 
back disorder and PTSD.  On an accompanying examination, the 
head (including the face) and back were normal, and there 
were no abnormal findings involving the skin and lymph nodes.  
He claimed that his right index finger was weak, but there 
was no obvious abnormality.  His lungs were clear.  There was 
no back deformity although he claimed that he could not bend 
over.  Diagnoses were lumbar herniated nucleus pulposus 
without radiculopathy and PTSD.

VA treatment records from 2000 and 2001 show complaints for 
various problems, including complaints of Gulf War syndrome 
and not feeling right.  He was reportedly incapacitated due 
to low back pain in March 2000 after pulling a muscle the day 
before while cleaning.  In May 2000, he reported chronic back 
pain.

He had bronchitis in January 2001, with several days of 
coughing and congestion.  He had chronic low back pain in 
April 2001; he also requested that certain medication be 
decreased due to drowsiness.  

On VA psychiatric evaluation in April 2001, the veteran 
stated that he was feeling better since he had been off from 
work for a week.  He displayed intermittent eye contact and 
mumbled speech.  Thoughts were organized and goal directed.  
Affect was appropriate.  Mood was calm.  He described being 
easily irritated, snapping at others, and having angry 
outbursts.  He complained of trouble sleeping and nightmares.  
He said loud noises might cause him to react.  He denied 
alcohol and tobacco use.  Diagnoses were adjustment disorder 
mixed, and rule out PTSD.  Physical conditions listed 
included chronic low back pain.

In June 2001, the veteran reported anxiety and sleeping 
problems.  On psychiatric treatment, he stated that he was 
depressed due to a new diagnosis of diabetes and was tired.  
The diagnosis was adjustment disorder.  
 
According to a June 2001 letter from his treating VA 
psychiatrist, the veteran was continuing to be treated for 
PTSD, but he had reported an improvement in symptoms and was 
given a return to work letter.  

In May 2002, Dr. Coopwood noted the veteran had various 
psychiatric symptoms such as anxiety, sleeping problems, etc.   
Diagnoses were chronic PTSD and personality disorder not 
otherwise specified.  Various physical conditions were noted, 
including musculoskeletal complaints, headaches, and prostate 
gland problems.  

In September 2002, the RO granted service connection and a 50 
percent rating for PTSD.

II.  Analysis

Through discussions in correspondence, the RO rating 
decisions, the statements of the case, and the supplemental 
statements of the case, the VA has informed the veteran of 
the evidence necessary to substantiate his claims.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent identified records have 
been obtained, and VA examinations have been provided where 
warranted.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.  Application to reopen claim for service connection
for a low back disability
 
A claim for service connection for lumbosacral strain was 
previously denied in an October 1994 Board decision.  
Although the October 1994 Board decision is considered final, 
the claim may be reopened if new and material evidence has 
been submitted since then, and if the claim is reopened, then 
service connection is to be reviewed based on all the 
evidence.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The 
definition of "new and material evidence" was recently 
revised, but the new version only applies to applications to 
reopen which are received by the VA on or after August 29, 
2001; thus the new version does not apply to the instant 
case, which was filed prior to August 2001.  See 38 C.F.R. 
§ 3.156(a) (2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001)).]

The evidence that was of record in connection with the 
Board's final October 1994 decision included service medical 
records, the veteran's statements, and treatment and 
examination records dating to 1994.  In its 1994 decision, 
the Board noted that there was no chronic lumbosacral strain 
shown during service, and it noted a 1994 VA examination did 
not show a current chronic low back disability.  

The evidence submitted since the Board's October 1994 final 
decision consists of additional treatment records and 
statements by the veteran.  The Board finds that some of the 
additional evidence is both new and material.  In this 
regard, there are additional medical records showing that a 
current low back disorder does exist, and there are also 
records tending to show a possible relationship between the 
current condition and service.  The Board finds that the 
claim for service connection for a low back disability has 
been reopened, and the Board will thus review the claim on a 
de novo basis.  Manio, supra.

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Medical records show, and statements from the veteran 
concede, that he had some low back problems prior to his last 
period of active duty.  In September 1990, before his last 
active duty, he had an episode of low back pain at work, and 
he also gave a history of back problems years earlier in 
1983.  However, the September 1990 low back pain episode 
resolved, he was able to return to his civilian job, and he 
was able to enter active duty soon thereafter.  By one view 
of the evidence, low back problems before the last period of 
duty resolved by the time the veteran entered such service.

The veteran's last period of active duty was from December 
1990 to April 1991,  Although medical records from this 
period contain few objective findings of low back problems, 
during this time the veteran reported low back strain and 
pain, for which he was treated.  In the time immediately 
following this period of active duty, he continued to 
complain of low back strain and pain, although again there 
were few objective abnormal findings.  Medical records since 
then, dated to 2002, continue to show a low back problem with 
a history of the condition at least partly being due to 
service.  The evidence shows the veteran has a transitional 
lumbar vertebra with sacralization, but this is a congenital 
or developmental defect which may not be service-connected.  
38 C.F.R. § 3.303(c).  There is also recent reference to a 
disc disease of the low back.  Among the varied diagnoses is 
lumbosacral strain, and medical records over the years 
suggest this low back condition has persisted since service.  
Lay statements also offer some support for continuity of 
symptomatology of lumbosacral strain since service.  
38 C.F.R. § 3.303(b).

Applying the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that chronic lumbosacral strain 
began in service.  The condition was incurred in service, and 
service connection is warranted.

B.  Other service connection claims

The veteran is seeking service connection for conditions 
claimed as fatigue, painful urination, joint pain, stomach 
pain, muscle pain, breathing problems, a skin disorder, 
forgetfulness, sleep disorder, problems with bright lights 
and loud sounds, residuals of exposure to pyridostigmine 
bromide and chemical agent resistant compound (CARC), gout, 
and swollen testicles.  He primarily argues that service 
connection is warranted under provisions concerning 
undiagnosed illness of Persian Gulf war veterans.

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf war.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf war or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War illness provisions 
of 38 U.S.C.A. § 1117 were recently amended, effective March 
1, 2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

It is neither claimed nor shown that any of the claimed 
conditions relate to the veteran's first period of active 
duty.  His second period of active duty (1990-1991) included 
service in Southwest Asia during the Persian Gulf war, and he 
alleges the various conditions are due to such service.  

The veteran is service-connected for the psychiatric 
condition of PTSD, and a number of the claimed conditions 
(e.g., sleeping problems, forgetfulness, feelings of 
tiredness or fatigue, reaction to lights and sounds) are 
clearly subjective symptoms of psychiatric illness.  
Significantly, the medical records also refer to somatization 
as a symptom of psychiatric illness.  Symptoms of psychiatric 
illness are already taken into account when rating service-
connected PTSD, and separate service connection is not given 
for individual symptoms.  

Some of the claimed conditions are diagnosed disorders (e.g., 
gout), and thus the Persian Gulf war provisions on 
undiagnosed illness do not apply.  Service connection is not 
otherwise in order for these diagnosed disorders, as the 
medical evidence does not link them to service.  Some 
conditions are apparently claimed for service connection on 
the basis of the veteran once having had such problems (e.g., 
claimed testicle swelling apparently refers to the episode of 
epididymitis in service).  However, medical records show the 
prior conditions have fully resolved without residual 
disability, and thus there may be no service connection.  The 
veteran also asks service connection for having been exposed 
to certain chemicals, but mere exposure to a substance during 
service, without an identified related disability, is not a 
basis for service connection.

To the extent that the veteran's other claimed conditions 
refer to symptoms of undiagnosed illness, there is no 
credible evidence that they were present in service or for at 
least 6 months since then, or that they have been manifest to 
a compensable degree.  Thus compensation under the Persian 
Gulf war provisions on undiagnosed illness is not warranted.

The weight of the credible evidence demonstrates that these 
various claimed conditions were not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
these claims for service connection, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

The claim for service connection for a low back disability is 
reopened, and service connection for lumbosacral strain is 
granted.

Service connection for conditions claimed as fatigue, painful 
urination, joint pain, stomach pain, muscle pain, breathing 
problems, a skin disorder, forgetfulness, sleep disorder, 
problems with bright lights and loud sounds, residuals of 
exposure to pyridostigmine bromide and chemical agent 
resistant compound (CARC), gout, and swollen testicles, is 
denied.  




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

